Citation Nr: 0022111	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  99-02 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel





INTRODUCTION

The veteran had active military service from September 1962 
to August 1965.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a December 1998 rating 
decision in which the RO denied the veteran's claim for 
service connection for bilateral hearing loss.  The veteran 
filed an NOD in January 1999, and the RO issued an SOC that 
same month.  The veteran filed a substantive appeal in 
February 1999.  Supplemental statements of the case (SSOC) 
were issued in February and April 1999.  

REMAND

By way of history, a review of the veteran's service medical 
records reflects normal audiological examinations throughout 
his period of service.  In particular, in July 1965, during a 
separation audiological evaluation, pure tone thresholds, in 
decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
No 
report
35
LEFT
5
5
5
No 
report
25

Thereafter, in October 1998, more than 30 years following his 
separation from service, the veteran submitted to the RO a VA 
Form 21-526 (Veteran's Application for Compensation or 
Pension), in which he filed a claim for service connection 
for bilateral hearing loss.  

In January 1999, the RO received audiological test reports 
from Stephen Davie, M.D., dated in January 1989 and March 
1997.  These reports noted moderate to severe sensorineural 
hearing loss bilaterally.  

In February 1999, the veteran submitted to the RO a VA Form 9 
(Appeal to Board of Veterans' Appeals), dated that same 
month.  In addition, the veteran also submitted evidence in 
support of his claim.  A statement from Dr. Davie, also dated 
in February 1999, noted that he had examined the veteran in 
1985 and found him to suffer from bilateral mixed 
sensorineural hearing loss, with a history of marked noise 
exposure in service.  He reported that the veteran had dated 
his hearing loss to his time in the military as an artillery 
officer.  In conclusion, Dr. Davie indicated that he thought 
the veteran should be considered for service-connected 
disability concerning his hearing.  With respect to 
additional evidence, the RO also received October 1985 and 
February 1999 audiological test reports, noted findings 
ranging from mild sloping to profound sensorineural hearing 
loss in the veteran's ears.  

Furthermore, the RO also received a statement from the 
veteran's wife dated in January 1999.  She reported that the 
veteran's problems with his hearing had begun in graduate 
school, which he had entered following his release from 
active service.  The veteran's wife indicated that he had 
difficulty understanding his professors, hearing the 
television, and found it difficult to participate in 
conversations with more than one person.  She added that 
these problems had continued to this day, and had made it 
difficult for the veteran in the professional community.  

That same month, the veteran submitted an additional 
supportive statement from a friend who had known him since 
the early 1960's prior to the veteran's period of active 
service.  The person noted that they had been an educator for 
over 30 years and their work had brought them into contact 
with students and professionals  who suffered from various 
forms of auditory challenges.  He indicated that the 
veteran's hearing prior to military service had been normal, 
and that following the veteran's release from active service, 
his hearing had steadily declined.  The veteran's friend 
noted that the veteran had initially denied that there was 
any hearing problem, but eventually accepted that there was a 
problems based on the complaints from others of his inability 
to hear what they were hearing.  Finally, the veteran's 
friend noted that there was no congenital or genetic 
involvement, and that the loss of the veteran's auditory 
acuity clearly dated back following his release from service.  

In reviewing the veteran's claim, the Board notes that a 
review of the veteran's DD-214 reflects that his last major 
command prior to separation was the HHB, 2nd Battalion, 27th 
Artillery, 3rd Armored Division.  In this respect, the 
evidence documents the veteran's assignment to a heavy 
weapons unit.  

We are aware that the Federal Circuit Court of Appeals has 
held that, with respect to the issue of well-groundedness of 
a veteran's claim, that "...the threshold for the standard, 
the claimant's burden of persuasion, be low, as a high 
threshold risks the elimination of potentially meritorious 
claims, which would undermine the entire veteran-friendly 
nature of the veteran's claim system."  See Hensley v. West, 
___F.3d___, No. 99-7029 (May 12, 2000).  Furthermore, the 
Federal Circuit Court of Appeals has also held that the 
evidentiary threshold for establishing a well-grounded claim 
is low, and requires only that the claim be "plausible" or 
"capable of substantiation," and that "[s]uch a claim need 
not be conclusive but only possible to satisfy the initial 
burden of [§ 5107(a)]."  See Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

In this instance, the record documents that the veteran was 
assigned to an artillery unit and supports his contention 
that he suffered from noise exposure in service.  Additional 
lay statements from the veteran's wife and a friend relate 
the veteran's problems with his hearing apparently soon after 
his release from active service.  Finally, a medical 
statement from Dr. Davie, while not explicitly finding that 
the veteran's hearing loss was related to service, does infer 
such a conclusion given Dr. Davie's report that he believed 
the veteran should seek service connection for his hearing 
disability.  As such, in keeping with the holdings of the 
Federal Circuit Court of Appeals in Hensley and Epps, supra, 
the Board finds the veteran has submitted a well-grounded 
claim for service connection for bilateral hearing loss.  In 
so finding, the Board notes there is evidence of a current 
disability; lay evidence of in-service occurrence of an 
injury; and medical evidence, however inconclusive, relating 
the veteran's disability to service.  

Therefore, given that we have found the veteran has submitted 
a well-grounded claim, the VA's duty to assist under 
38 U.S.C. § 5107(a) has been triggered.  In this respect, we 
believe the veteran should be afforded a VA audiological 
evaluation, for which the examiner should offer an opinion as 
to whether the veteran's current bilateral hearing loss was 
incurred as a result of active service.  Additionally, the 
Board notes that the veteran submitted additional evidence in 
support of his claim following certification of his appeal to 
the Board.  This evidence consists of a copy of an article 
from Outdoor Life magazine about the use of firearms and 
hearing loss, as well as a statement from the veteran.  
Following the completion of the development as outlined 
below, the RO should consider this additional evidence with 
the other evidence of record.  

Accordingly, while we regret the delay in this case, further 
appellate consideration will be deferred and the veteran's 
claim for service connection for bilateral hearing loss is 
REMANDED to the RO for the following action:

1. The RO should take appropriate steps 
to contact the veteran in order to 
obtain the names and addresses of any 
and all medical care providers who 
have recently treated him for his 
bilateral hearing loss.  The RO should 
request the veteran to furnish signed 
authorizations for release of any 
private medical records, if 
applicable.  The RO should obtain all 
additional VA medical records and 
incorporate them into the claims 
folder.  

2. The veteran should then be scheduled 
for VA audiology examination to 
determine the current extent of his 
bilateral hearing loss.  Before 
evaluating the veteran, the examiner 
should be provided with the claims 
folder for review in connection with 
his evaluation.  The examiner should 
elicit from the veteran a thorough 
history of his hearing disorder, as 
well as exposure to noise both during 
and after service.  All indicated 
tests should be accomplished.  The 
examiner should offer an opinion as to 
whether the veteran's bilateral 
hearing loss is related to his active 
service period.  The opinion expressed 
should be supported with reference to 
pertinent evidence.  

3. Upon completion of the development 
requested hereinabove, the veteran's 
claim should be reviewed once again.  
If the action taken remains adverse to 
the veteran, he and his accredited 
representative should be furnished 
with an SSOC and should be given an 
opportunity to respond thereto.  The 
case should then be returned to the 
Board for further appellate 
consideration, if otherwise in order.


By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




